Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 Status of Claims
This is in response to applicant’s filing date of March 20, 2020. Claims 1-10 are currently pending.
                                                  Priority
Acknowledgment is made of applicant’s claim for foreign priority to Application DE102019107411.8, filed on March 22, 2019.  The certified copy of the application as required by 37 CFR 1.55 has been received.        
                                                  Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 16, 2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
                                                              Claim Rejections --35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Kiyokazu TAKAGI (US-20120053755-A1)(“Takagi”).

As per claim 1, Takagi discloses a control system (10) (Takagi at Figure 1, ECU 10.) that is set up and intended for use in one's own motor vehicle (12), based on surroundings data, obtained from at least one surroundings sensor(s) (14, 16, 18) assigned to one's own motor vehicle (12) detects lanes, roadway boundaries, roadway markings and/or other motor vehicles (28, 40) in an area (22, 24, 26) in front of, to the side of and/or behind one's own motor vehicle (12) (Takagi at Figure 1, Sensors 20,30,50, 60, 70, and 80.), wherein the at least one surroundings sensor (14, 16, 18) is set up to provide to the electronic control unit of the control system (10) surroundings data, representing the area (22, 24, 26) in front of, to the side of and/or behind one's own motor vehicle (12), and wherein the control system (10) is at least set up and intended to:
 determine at least one path property for a future movement path of one's own motor vehicle (12) based on the surroundings data provided (Takagi at Para. [0039] discloses: “an occupancy grid map is generated for recognizing a traveling environment (or road environment) in the vicinity of or around, and particularly ahead of, the own vehicle. More specifically, an absolute coordinate system is divided into a grid (or mesh) of equal cells where, for convenience, the origin of the absolute coordinate system is set to a position of the own vehicle at a certain time t=0, the X-axis is set in a lateral direction of the own vehicle, and the Y-axis is set in an anteroposterior direction of the own vehicle.”);
 determine a state vector based on the surroundings data provided for each other motor vehicle (28, 40) in the surroundings of one's own motor vehicle (12) and in relation to at least two reference points of the respective other motor vehicle (28, 40) (Takagi at Para. [0046] discloses “determines a position (distance and direction) of a forward object relative to the own vehicle on the basis of the measured time information.” Additionally, in Para. [0047] disclosing : “signal processing ECU 10 acquires a current position of another vehicle in the vicinity of or around the own vehicle (absolute position in the latitude-longitude coordinate system) and a quantity of motion (traveling direction and displacement amount) from the communication device 50.”);
 transform the respectively determined state vector for each of the other motor vehicles (28, 40) into path coordinates based on the at least one path property for one's own motor vehicle (12) (Takagi at Para. [0054] which discloses “at step S30, the signal processing ECU 10 converts data acquired from various Sensors (the laser radar 20, the communication device 50 and the map database 40) into data in the absolute coordinate system on the basis of the position and direction of the own vehicle in the absolute coordinate system calculated at step S20.”), and 
determine a probability distribution of a position of each of the other motor vehicles (28, 40) corresponding to each of the at least two reference points of the respective other motor vehicle (28, 40) based on the respectively transformed state vector (Takagi at Para. [0058] disclosing “signal processing ECU 10 calculates an occupancy probability of the forward object in the absolute coordinate system on the basis of the position of the forward object in the absolute coordinate system.”).  
As per claim 2, Takagi discloses a control system (10), wherein the at least one path property contains only raw measurement data and/or contains at least one of the following parameters:
 a yaw rate of one's own motor vehicle (12); a steering angle of one's own motor vehicle (12);  a speed of one's own motor vehicle (12);  lane markings and/or roadway boundaries of a roadway currently being used by one's own motor vehicle (12);  and one or more future movement paths and/or stopping points of one or more future movement paths of one or more of the other motor vehicles (28, 40) and/or one's own motor vehicle (12) (Takagi at Para. [0029] “a vehicle-speed sensor 60, a yaw-rate sensor 70, and a steering-angle sensor 80.”; at Para. [0040] “[o]bstacles to traveling of the own vehicle may include not only a three-dimensional (3D) object, but also a traffic lane line”; and at Para. [0039] “recognizing a traveling environment (or road environment) in the vicinity of or around, and particularly ahead of, the own vehicle.”).  
As per claim 5, Takagi discloses a control system (10), which is further set up and intended to filter the transformed state vector of each of the other motor vehicles (48, 60) using a multidimensional probability-based filter unit (Takagi at Para. [0010] discloses “generating an occupancy grid map that stores an occupancy probability of each obstacle (i.e., obstacle to traveling of the own vehicle) for each cell of the grid, and updating the occupancy probability according to Bayesian inference”.).  
As per claim 6, Takagi discloses a control system (10),wherein the control system (10) is further set up and intended to:
 determine the probability distribution of the position of each of the other motor vehicles (28,40) based on the filtered state vector of each of the other motor vehicles (28, 40) as a probability distribution of a lateral position and/or as a probability distribution of a longitudinal position of the corresponding other motor vehicle (28, 40) corresponding to each of the at least two reference points of the corresponding other motor vehicle (28, 40) in path coordinates (Takagi at Figures 6A-6C and at Para. [0039]: “an absolute coordinate system is divided into a grid (or mesh) of equal cells where, for convenience, the origin of the absolute coordinate system is set to a position of the own vehicle at a certain time t=0, the X-axis is set in a lateral direction of the own vehicle, and the Y-axis is set in an anteroposterior direction of the own vehicle. An occupancy probability (i.e., existing probability) of an obstacle to traveling of the own vehicle is stored for each cell (50-cm-square in the present embodiment) of the grid.”), 
estimate the probability distribution of the lateral position and/or the probability distribution of the longitudinal position corresponding to each of the at least two reference points of the corresponding motor vehicle (28, 40) to an individual value by means of an estimation unit (Takagi at Para. [0090] discloses “signal processing ECU 10 calculates a threshold that takes a value between 0 and 1 suitable for the collision-based application using the occupancy grid map. The threshold may be altered as a function of the type of collision-based application, while the occupancy probability of the traffic lane line is set smaller than the occupancy probability of an actual object (3D object), as described above.”), and determine, based on the estimated individual values for the corresponding other motor vehicle (28, 40), whether or not the corresponding other motor vehicle (28, 40) is assigned to the movement path for one's own motor vehicle (12) (Takagi at Para. [0091] discloses that a  “threshold may be set lower than the occupancy probability of the traffic lane line. On the other hand, when control is performed for avoiding collision of the own vehicle with the actual object (3D object) while permitting the own vehicle to cross the traffic lane line, the threshold may be set higher than the occupancy probability of the traffic lane line and lower than the occupancy probability of the actual object (3D object), which enables the own vehicle to avoid the collision with the actual object by avoiding operations including crossing the traffic lane line.”).  
As per claim 7, Takagi discloses a control system (10), which is further set up and intended to determine the state vector for each of the other motor vehicles (28, 40) as raw measurement data, and/or wherein the state vector for each of the other motor vehicles (28, 40) contains one or more of the following parameters:  a lateral position of the corresponding other motor vehicle (28, 40);  a lateral speed of the corresponding other motor vehicle (28, 40);  a lateral acceleration of the corresponding other motor vehicle (28, 40);  a longitudinal position of the corresponding other motor vehicle (28, 40);  a longitudinal speed of the corresponding other motor vehicle (28, 40);  a longitudinal acceleration of the corresponding other motor vehicle (28, 40);  a vehicle width of the corresponding other motor vehicle (28, 40);  and a vehicle length of the corresponding other motor vehicle (28, 40) (Takagi at Para. [0071] “a current position and a traveling direction of the other vehicle (absolute position and direction in the latitude-longitude coordinate system) acquired from the communication device 50 at step S10 into a position and a direction in the absolute coordinate system.”; and Para. [0035] “receives a current position of the other vehicle (its absolute position in the latitude-longitude coordinate system) and its quantity of motion (traveling direction and displacement amount).”) .  
As per claim 8, Takagi discloses a control system (10), which is also set up and intended to select one or more of the other motor vehicles (28, 40) from all the other motor vehicles (28, 40) assigned to the movement path for one's own motor vehicle (12) in accordance with one or more predetermined conditions (Takagi at Para. [0035] discloses the predetermined condition as being in proximity to own car: “communication device 50 communicates with another vehicle or a roadside unit around or in the vicinity of the own vehicle, and receives a current position of the other vehicle (its absolute position in the latitude-longitude coordinate system) and its quantity of motion (traveling direction and displacement amount).”); and
 to provide the selection in the form of data to one or more driver assistance systems of one's own motor vehicle (12) (Takagi at Para. [0040] discloses: “occupancy grid map may be used in a collision-based application for forward monitoring control such as Adaptive Cruise Control (ACC) and Pre-Crash Safety (PCS). It should be noted that the absolute coordinate system as used in the present embodiment is a specific coordinate system where the origin may be set to an arbitrary position, and the X- and Y-axes may be set in arbitrary directions.”).  
As per claim 9, Takagi discloses a control method which in one's own motor vehicle (12) based on surroundings data obtained by at least one surroundings sensor(s) (14, 16, 18) assigned to one's own motor vehicle (12) detects lanes, roadway boundaries, roadway markings and/or other motor vehicles in an area (22, 24, 26) in front of, to the side of and/or behind one's own motor vehicle (12), wherein the control method is carried out in particular by means of a control system (10) according (Takagi at Figure 1, Sensors 20,30,50, 60, 70, and 80.), and wherein the control method comprises at least the following steps:
 Determining (S10) at least one path property for a future movement path of one's own motor vehicle (12) based on the surroundings data provided (Takagi at Para. [0039] discloses: “an occupancy grid map is generated for recognizing a traveling environment (or road environment) in the vicinity of or around, and particularly ahead of, the own vehicle. More specifically, an absolute coordinate system is divided into a grid (or mesh) of equal cells where, for convenience, the origin of the absolute coordinate system is set to a position of the own vehicle at a certain time t=0, the X-axis is set in a lateral direction of the own vehicle, and the Y-axis is set in an anteroposterior direction of the own vehicle.”);
 Determining (S12) a state vector for each other motor vehicle (28, 40) in the surroundings of one's own motor vehicle (12) and in relation to at least two reference points of the corresponding other motor vehicle (28, 40) based on the surroundings data provided (Takagi at Para. [0046] discloses “determines a position (distance and direction) of a forward object relative to the own vehicle on the basis of the measured time information.” Additionally, in Para. [0047] disclosing : “signal processing ECU 10 acquires a current position of another vehicle in the vicinity of or around the own vehicle (absolute position in the latitude-longitude coordinate system) and a quantity of motion (traveling direction and displacement amount) from the communication device 50.”);
 Transforming (S14) the respectively determined state vector into path coordinates for each of the other motor vehicles (28, 40) based on the at least one path property for one's own motor vehicle (12) (Takagi at Para. [0054] which discloses “at step S30, the signal processing ECU 10 converts data acquired from various Sensors (the laser radar 20, the communication device 50 and the map database 40) into data in the absolute coordinate system on the basis of the position and direction of the own vehicle in the absolute coordinate system calculated at step S20.”), and Determining (S16) a probability distribution of a position of each of the other motor vehicles (28, 40) corresponding to each of the at least two reference points of the respective other motor vehicle (28, 40) based on the corresponding transformed state vector (Takagi at Para. [0058] disclosing “signal processing ECU 10 calculates an occupancy probability of the forward object in the absolute coordinate system on the basis of the position of the forward object in the absolute coordinate system.”).  
As per claim 10, Takagi discloses a motor vehicle comprising a control system according (Takagi at Para. [0050] discloses “signal processing ECU 10 acquires a traveling speed (vehicle speed) of the own vehicle from the vehicle-speed sensor 60, a yaw rate of the own vehicle from the yaw-rate sensor 70, and a steering angle of a steering wheel of the own vehicle from the steering-angle sensor 80.”).  


                                    Claim Rejections --35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over  Takagi as applied to claim 1 above, and further in view of  Kamata et al (US-20180374235-A1)(“Kamata”).
As per claim 3, Takagi discloses a control system (10). 
Takagi does not expressly disclose but Kamata discloses determine the at least two reference points for each of the other motor vehicles (28, 40) as reference points on the left and right rear areas of the corresponding other motor vehicle (28, 40) (Kamata at Para. [0053] which discloses generating a vehicle profile from “object points 404 relating to a vehicular object 402. In the present example, the object points 404 provide point cloud data 216-01 relating to a surface of the object coming within the range gate distance 120.” Further, in Para. [0062] which discloses that “vehicle models may be provided, including different profiles including left side, right side, front side profiles, as well as combinations thereof to provide comparisons with at least portions of a vehicular object 240.”).  
The system of Kamata includes providing object detection in a vehicle environment to improve response times to navigate a vehicle and to identify an object in driver-assist operations.  See Figures 1 and 3. Like Takagi, Kamata is concerned with a control system that provides object detection and identification so that a vehicle can detect objects in the travel path (or off the travel path) of the vehicle.
Therefore, from the teachings of Takagi and Kamata, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Kamata to the system of Takagi since doing so would enhance the system by including profiles of a vehicle such as the left and right rear areas  to indicate when a vehicle is occupying a grid area changing the occupancy probability for that area of a road.
As per claim 4, Takagi discloses a control system (10). 
Takagi does not expressly disclose but Kamata discloses wherein the at least two reference points for each of the other motor vehicles (28, 40) comprise four reference points, and wherein the control system (10) is further set up and intended to determine the four reference points for every other motor vehicle (28, 40) as reference points on the left and right rear areas and on the left and right front areas of the corresponding other motor vehicle (28, 40) (Kamata at Para. [0053] discloses multiple profiles which would require at least four reference points: “surface may be portions of a vehicular object based on a rear view (such as a rear bumper profile, tailgate profile, rear fin profile, etc.), a side view (such as a side mirror profile, wheel well profile, side panel curve profile, etc.), a front view (such as a front bumper profile, a front grill profile, a front headlamp profile, etc.), and/or combinations thereof based on an angle of approach of the vehicle 100 to the vehicular object 402 (such as a rear profile/side profile transition surface as when the object 402 may be performing a turn).”).  
The system of Kamata includes providing object detection in a vehicle environment to improve response times to navigate a vehicle and to identify an object in driver-assist operations.  See Figures 1 and 3. Like Takagi, Kamata is concerned with a control system that provides object detection and identification so that a vehicle can detect objects in the travel path (or off the travel path) of the vehicle.
Therefore, from the teachings of Takagi and Kamata, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Kamata to the system of Takagi since doing so would enhance the system by including profiles of a vehicle such as the left and right rear areas  to indicate when a vehicle is occupying a grid area changing the occupancy probability for that area of a road.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Crego et al (US-20210139023-A1) discloses methods for performing collision monitoring that uses based on the distributions of estimated locations of vehicles to determine the probability of collision between vehicles and objects.  See Abstract and Figures 1 and 7.
Fuchs et al (US-20210031800-A1) discloses a system and method for cooperatively coordinating future driving maneuvers of a vehicle with fellow maneuvers of at least one other vehicle so that a trajectory can be selected that is collision-free.  See Figure 1.
Eggert et al (US-20180231974-A1) discloses a method and control system that determines risk measures for each combination of virtual traffic entity and the predicted behavior of the vehicle so as to calculate the risk of a maneuver and to control the action of a  vehicle based on the evaluated risk measure.  See Abstract and Figures 1-3.
Sano et al (US-20170345182-A1) discloses a processing system for determining a first presence probability for  an object present around a moving body with a plurality of sensors and then using  non-measurement information  to determine a second or final presence probability.  See Abstract and Figures 11A-11C.
Kun-Hung Lee (US-20170162049-A1) discloses an avoidance system that predicts multiple routes to avoid   abnormal vehicle  from historical data generated from alerts of abnormal vehicle over a period of time. The system computes one or more available to minimize possible collisions.  See Abstract and Figures 1-2.
MICHALKE et al (US-20150154328-A1) discloses a system and method to generate a surrounding model that is segmented by the degree of occupancy for predefined grids. The occupancy grid is created using a Bayesian filter to create a probability distribution for likelihood that a selected grid will be occupied so as to mitigate collision risks for  vehicle. See Abstract and Figures 10-13.
SUNWOO et al (KR-101503473-B1) discloses evaluate the safety of each car based on the probability of being located in the lane of each object and the probability of collision risk.  See Abstract and Figures 2 &  9-10.
 Schiefele et al (US-6201482-B1) discloses a system and method to predict                               a collision risk and preventing air collisions by calculating the “likely presence of one's own aircraft in predetermined sectors at a number of selected times (probabilities of presence) and these probabilities for one's own aircraft and those for other objects should be used to calculate the probabilities of one's own aircraft and at least one of the other objects being present simultaneously in a given sector”. See Abstract and Figure 9.
Kim et al (NPL:"Collision Risk Assessment Algorithm via Lane-Based Probabilistic Motion Prediction of Surrounding Vehicles") discloses generating a collision risk map that provides intuitive risk measures, which can be  utilized to determine a control strategy for a collision avoidance maneuver.
                               Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661